Citation Nr: 1535827	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to exposure to herbicides and/or to sun in service.

2. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and December 2009 rating decisions by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2011 VA Form 9, the Veteran requested a hearing before the Board.  In December 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's record.  At the December 2011 DRO hearing, he withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran alleges that his skin cancer is related to exposure to sun and/or herbicides during his service in the Republic of Vietnam from June 1970 to June 1971.  On May 2013 VA examination, the examiner opined that the Veteran's squamous cell carcinoma and actinic keratosis are less likely than not incurred in or have been caused by his exposure to sun during service in Vietnam.  However, the record does not contain an opinion that addresses the issue whether his skin disabilities are related to exposure to herbicides in Vietnam.  Under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran's exposure to herbicides in Vietnam is presumed.  Although 38 C.F.R. § 3.309(e) does not provide for presumptive service connection for squamous cell carcinoma or actinic keratosis, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that such diseases were incurred in, or aggravated by, his service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As the question of whether the Veteran's squamous cell carcinoma and/or actinic keratosis are related to his presumed exposure to herbicide in service is primarily a medical question, a remand for an addendum opinion is necessary.  

A March 2006 VA treatment (for bilateral knee arthritis) record shows the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits based on arthritis.  Copies of the SSA determination and the medical records considered are not in the record.  Additionally, the record reflects that the Veteran receives ongoing treatment at VA medical centers (VAMCs) in Fort Wayne and Indianapolis, Indiana.  The most recent records of VA treatment in the record are from October 2012 (from the Fort Wayne VAMC) and from December 2012 (from the Indianapolis VAMC).  Medical records considered in connection with the Veteran's application for SSA disability benefits, and any updated records of VA treatment he has received for skin cancer and a right knee disability, are constructively of record, may contain relevant information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his skin cancer and right knee disability since October 2012 (from the Fort Wayne VAMC) and since December 2012 (from the Indianapolis VAMC).  

3. Thereafter, the AOJ should return the entire record to the May 2013 VA examiner for review and an addendum opinion regarding whether or not the Veteran's squamous cell carcinoma and/or actinic keratosis are related to his exposure to herbicides in Vietnam.  If the May 2013 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (a 50% or greater probability) that the Veteran's squamous cell carcinoma and/or actinic keratosis are related to exposure to herbicides in Vietnam?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should acknowledge that the Veteran is presumed to have been exposed to herbicides during in Vietnam.  If the skin cancer and actinic keratoses are determined to be unrelated to the exposure to herbicides in service, the examiner should identify the etiology for the claimed disabilities considered more likely.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

